                                                                      JS-6
 1
 2
 3
 4
 5
 6
 7
 8
 9                    UNITED STATES DISTRICT COURT
10                  CENTRAL DISTRICT OF CALIFORNIA
11
     ANA DEL CARMEN LACAYO,                    Case No.: 2:18-cv-10447-CJC-E
12
                                               (Removed from Superior Court of
13                                             California, County of Los Angeles,
              Plaintiff,                       Case No. 18STCV05153)
14
                                               ORDER GRANTING JOINT
15                                             STIPULATION TO REMAND
     v.
                                               PLAINTIFF’S CASE TO
16                                             CALIFORNIA SUPERIOR
     FORD MOTOR COMPANY, a                     COURT
17
     Delaware Corporation; GALPIN              Assigned for all purposes to the
18   MOTORS, INC., a California                Honorable Cormac J. Carney
19   Corporation dba GALPIN FORD; and
                                               Action Filed:   November 15, 2018
     DOES 1 through 10, inclusive,
20
21                     Defendants.
22
23
24
25
26
27
28

                                         -1-

                            ORDER GRANTING JOINT STIPULATION
 1                                      ORDER
 2         BASED ON THE PARTIES’ STIPULATION AND GOOD CAUSE
 3   APPEARING THEREFORE, this Court hereby remands this matter to the California
 4   Superior Court, County of Los Angeles.
 5
 6         IT IS SO ORDERED.
 7
 8   DATED: June 12, 2019                      ___________________________
 9                                             HONORABLE CORMAC J. CARNEY,
                                               UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-

                              ORDER GRANTING JOINT STIPULATION
